Memorandum: Family Court properly granted the petition terminating the parental rights of respondent based upon her permanent neglect of her four children. Petitioner proved by clear and convincing evidence that respondent’s alcoholism and mental illness had resulted in respondent’s failure to maintain contact with the children or plan for their future (see, Social Services Law § 384-b [7] [a]; Matter of St. Vincent’s Servs. [Joseph Bernard H.] v Jean H., 211 AD2d 799, 800, lv denied 85 NY2d 811). Although two of the children are living with their father and there is no evidence that adoption is contemplated for them, the record nevertheless supports the *1065court’s finding that termination of respondent’s parental rights is in their best interests (see, Family Ct Act § 623).
In light of respondent’s disruptive behavior at the dispositional hearing, the court did not err in completing the hearing in respondent’s absence (see, Matter of Victoria B., 185 AD2d 811, 812). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Terminate Parental Rights.) Present — Den-man, P. J., Pine, Wesley, Callahan and Boehm, JJ.